              20-06561-rdd            Doc 1-1        Filed 10/09/20 Entered 10/09/20 13:31:06                  Exhibit A       Pg
                                                                   1 of 2
                                                                2600 Eagan Woods Dr, Suite 400              151 West 46th Street, 4th Floor
                                                                St. Paul, MN 55121                                   New York, NY 10036
                                                                651-406-9665                                               212-267-7342

Defendant:                 Microsoft Online, Inc.
Bankruptcy Case:           Sears Holdings Corporation, et al.
Preference Period:         Jul 17, 2018 - Oct 15, 2018
                                                     Transfers During Preference Period

                       Debtor(s) Incurring
Debtor Transferor(s)    Antecedent Debt      Check Number     Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018      9413176630B         6/7/2018          $18,973.90
Corporation               Corporation
Kmart Holding            Kmart Holding         780996055      $148,092.65    8/8/2018        9413207136         7/1/2018          $66,330.78
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413145983AZ033       5/10/2018         $55,618.45
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413145983AZ040       5/10/2018           $6,606.59
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413145983CZ032       5/10/2018        $772,325.31
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413145983CZ039       5/10/2018        $193,081.33
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413176630AZ055       6/11/2018         $90,406.18
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413176631AZ050       6/8/2018       $1,248,475.86
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413207127AZ041       7/5/2018       $1,013,320.11
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413207134BZ043       7/5/2018          $99,511.25
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018     413207134BZ055       7/5/2018            $4,523.31
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018      9413082503B         3/5/2018            $4,640.25
Corporation               Corporation
Kmart Holding            Kmart Holding         780996055      $148,092.65    8/8/2018        9413176632         6/1/2018          $81,761.87
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018      9413145983B         5/4/2018          $10,155.54
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:9/24/2018   $300,000.00    9/24/2018      9413269288-1        9/1/2018         $300,000.00
Corporation               Corporation
Kmart Holding            Kmart Holding         781006920      $286,285.13    8/30/2018       ACH071718A         7/17/2018      $2,700,000.00
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:10/1/2018   $300,000.00    10/1/2018      9413269288-2        9/1/2018         $300,000.00
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:10/9/2018   $300,000.00    10/9/2018       9413301348         10/1/2018        $300,000.00
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:7/24/2018   $300,000.00    7/24/2018       9413207135         7/1/2018         $300,000.00
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:7/30/2018   $300,000.00    7/30/2018      9413237856-1        8/1/2018         $300,000.00
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:8/15/2018   $300,000.00    8/15/2018      9413237855-1        8/1/2018         $177,334.70
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:8/15/2018   $300,000.00    8/15/2018      9413237856-3        8/1/2018         $122,665.30
Corporation               Corporation
Kmart Holding            Kmart Holding       Wire:8/22/2018   $300,000.00    8/22/2018      9413237855-2        8/1/2018         $300,000.00
Corporation               Corporation


Microsoft Online, Inc. (2220123)
Bankruptcy Case: Sears Holdings Corporation, et al.
Oct 7, 2020                                                          Exhibit A                                                       P. 1
              20-06561-rdd              Doc 1-1        Filed 10/09/20 Entered 10/09/20 13:31:06              Exhibit A      Pg
                                                       Transfers During2Preference
                                                                         of 2      Period

                         Debtor(s) Incurring
Debtor Transferor(s)      Antecedent Debt      Check Number     Check Amt      Clear Date   Invoice Number   Invoice Date    Invoice Amt
Kmart Holding               Kmart Holding      Wire:8/27/2018   $300,000.00    8/27/2018    9413237855-3      8/1/2018      $300,000.00
Corporation                  Corporation
Kmart Holding               Kmart Holding       Wire:8/8/2018   $300,000.00    8/8/2018     9413237856-2      8/1/2018      $300,000.00
Corporation                  Corporation
Kmart Holding               Kmart Holding      Wire:9/10/2018   $300,000.00    9/10/2018    9413269289-1      9/1/2018      $300,000.00
Corporation                  Corporation
Kmart Holding               Kmart Holding      Wire:9/17/2018   $300,000.00    9/17/2018    9413269289-2      9/1/2018      $300,000.00
Corporation                  Corporation
Kmart Holding               Kmart Holding        781006920      $286,285.13    8/30/2018     9413112990B      4/6/2018       $11,647.05
Corporation                  Corporation

       Totals:         13 transfer(s), $3,734,377.78




Microsoft Online, Inc. (2220123)
Bankruptcy Case: Sears Holdings Corporation, et al.
Oct 7, 2020                                                            Exhibit A                                                 P. 2
